Citation Nr: 1740144	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-19 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to September 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).  Jurisdiction of the Veteran's claims file now rests with the RO in Columbia, South Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's PTSD and depression are related to an in-service personal assault.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD and depression are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to service connection for PTSD and depression, the Board is taking action favorable to the Veteran by granting service connection.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist with regard to this claim, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal assault cases).

The Veteran contends that his current PTSD is related to a personal assault that occurred during his period of active service.  Specifically, the Veteran states that, during active duty service in Germany, he was living with a servicemember who used intravenous drugs.  He explained that the servicemember would lock their door, and that military police and drug dogs would come into his room at any time of the day or night.  He reported that he experiences problems sleeping due as a result.  The Veteran also stated that he saw other soldiers being beaten up by drug dealing soldiers, and stated that in one instance, someone tried to pull him from a car and was going to assault him.  He noted that he feared for his life.

The Veteran's service treatment records and service personnel records are negative for any reports or complaints related to the reported assault.  The RO attempted to verify the Veteran's reported stressor with the Director of the U.S. Army Crime Records Center.  Unfortunately, the U.S. Army Crime Records Center reported that they were unable to fulfill the request, as it exceeded the Center's 40 year retention of records.  However, the Board observes that a stressor of a personal assault can be corroborated by sources other than the Veteran's service records.

A Counseling Record-Personal Information form received from the Veteran in April 1983 notes that he had a nervous condition and sometimes had to go to the hospital.  VA treatment records indicated that the Veteran reported being hospitalized for a "nervous breakdown" in 1975 and 1977.  During his January 2015 hearing before the Board, the Veteran testified that he was hospitalized for a "nervous breakdown" in 1977 at McLeod Hospital in Florence, South Carolina and received mental health treatment at Greenwood Park and Columbia, South Carolina.  While the RO attempted to obtain these private treatment records, the hospital reported that there were no records responsive to the RO's request.

VA treatment records from 2004 through 2015 reflect diagnoses of and treatment for PTSD and depression.  In an April 2010 treatment record, the Veteran reported that he was hospitalized in 1975 for a nervous breakdown but never received follow up care.

In November 2015, the Veteran underwent a VA PTSD examination.  The Veteran reported that he first sought mental health treatment in 1977 when his mother took him to a hospital.  He noted that the hospital kept him overnight and gave him an injection.  He indicated that he also sought mental health treatment in 1977 or 1978 at a VA facility where he received counseling on two occasions.  He reported that he next sought treatment at a VA clinic in 2002, and was prescribed medication and counseling.  With regard to stressors, the Veteran reported that he saw other soldiers being beaten up by drug dealing soldiers.  He noted that, in one instance, someone tried to pull him from the car and was going to assault him.  He stated that he feared for his life and avoided going downtown.  He noted that he was afraid to report what was happening because he feared that he would be hurt.  The VA examiner found that this stressor was adequate to support a diagnosis of PTSD and that it was related to personal assault.  The VA examiner diagnosed PTSD based on the DSM-5 criteria.  After reviewing the Veteran's claims file and conducting an interview of the Veteran, the VA examiner opined that it was at least as likely as not that the Veteran's PTSD was related to the abovementioned stressor which occurred during military service.

With respect to the Veteran's stressor, it is the role of the Board as finder of fact to evaluate the credibility of the evidence and to determine the probative weight that is to be assigned to it.  38 U.S.C.A. § 1154(a); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  As discussed above, the Veteran reported a near assault in an instance where the Veteran feared for his life.  Following the near assault, he avoided going downtown and did not report the incident because he was afraid that he would be hurt.  Based on this stressor, the VA examiner diagnosed PTSD in accord with the DSM-5.  As noted above, medical opinion evidence may corroborate a personal assault stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  In light of the November 2015 VA opinion diagnosis PTSD based upon the reported stressor which the examiner stated "occurred in the military," the Board finds that the evidence is in equipoise as to the occurrence of the Veteran's reported stressor.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence supports the occurrence of the stressor.  The element of an in-service stressor has been met. 

Next, there is evidence linking the Veteran's diagnosed PTSD to his in-service stressor.  In that regard, the only medical opinion addressing the etiology of the Veteran's PTSD is the November 2015 VA opinion, which concluded that it was at least as likely as not that the Veteran's PTSD was related to his in-service stressor.  This opinion was based upon a review of the Veteran's claims file as well as an interview of the Veteran.  Thus, there is evidence linking the Veteran's PTSD to his in-service stressor.

Accordingly, with consideration of the benefit of the doubt, the Board concludes that entitlement to service connection for PTSD and depression is warranted.  38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD and depression is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


